The defendant Alexander at the time he took the assignment from Robert Dinkins of the bond mentioned in the pleadings, knew that it was held by the said Robert as guardian to his ward Rufus K. Dinkins. The bond on its face was made *Page 279 
payable to "Robert Dinkins, guardian of Rufus K. Dinkins." The guardian became insolvent and is now dead. The defendant, by the rules of a court of equity, became a trustee to the ward for the amount of the bond. The plaintiffs, as sureties to the guardian bond have been compelled to pay the ward the amount of this debt. They have a right therefore, in a court of equity, to stand in the place of the ward and follow the trust fund and recover satisfaction to that amount, now in the hands of the defendant Alexander or in the master's office. The plaintiffs have a superior equity to that of the defendant Alexander. The decision of the judge we think was correct, and it is in accordance with Bunting v. Ricks, 22 N.C. 130,   (342) and Powell v. Jones, ante, 337. This opinion will be certified, etc., and the appellant must pay the costs of this Court.
PER CURIAM.                                Decree accordingly.
Cited: Exum v. Bowden, 39 N.C. 285; Gray v. Armistead, 41 N.C. 78;Graves v. Williamson, ib., 321; Harris v. Harrison, 78 N.C. 220; Holdenv. Strickland, 116 N.C. 192; Fidelity Co. v. Jordan, 134 N.C. 241.